Citation Nr: 1130150	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-27 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for residuals of prostate cancer.

3.  Entitlement to service connection for bilateral cataracts.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

Of record is a DD Form 214 showing that the Veteran retired in August 1997 after over 26 years active duty naval service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2006, a statement of the case was issued in July 2009, and a substantive appeal was received in July 2009.

The Board observes that the Veteran's January 2006 notice of disagreement included the issue of entitlement to an increased rating for gout, bilateral knees, and right ankle (formerly rated as gout); however, the Veteran did not file a timely substantive appeal with regard to this issue in response to an April 2007 statement of the case.  Thus, this issue is not currently in appellate status.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.202 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for diabetes mellitus, residuals of prostate cancer, bilateral cataracts, hypertension, and erectile dysfunction.

Central to this case is the question of the verification of the Veteran's alleged in-service exposure to Agent Orange, since he was not actually stationed in Vietnam.  In this regard, the Veteran contends that he was exposed to Agent Orange in 1970.  Specifically, the Veteran stated in his January 2006 notice of disagreement that he served in Vietnam, and he also stated in his July 2009 supplemental appeal that he flew into Vietnam twice.

The Board notes that the RO attempted to confirm the Veteran's claimed exposure to Agent Orange.  In this regard, a May 2005 record from the National Personnel Records Center (NPRC) states that they were unable to determine whether or not the Veteran had in country service in the Republic of Vietnam.  The record states that the Veteran served aboard the USS America (CVA 66), which was in the official waters of the Republic of Vietnam during multiple periods between May 17, 1970 and November 9, 1970.  Also, the Board observes that a May 2007 record from the Center for Unit Records Research (CURR) states that information regarding the duties and assignments requiring the Veteran to go ashore in the Republic of Vietnam may be in his service personnel records.  However, it does not appear that the Veteran's service personnel records are included in the claims file.  In particular, service personnel records from 1968 through 1970 may be significant since that is the general time period the Veteran claims that he was actually in Vietnam.  The Board believes that further evidentiary development is warranted in order to obtain information that may corroborate the Veteran's claimed Agent Orange exposure.  Therefore, the Board believes it appropriate to request all of the Veteran's service personnel records in order to afford him every consideration with his appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In addition, the Board observes that all relevant private treatment records may not be associated with the claims file.  In this regard, the Board notes that the Veteran submitted a VA Form 21-4142 in May 2005 authorizing VA to request and obtain treatment records.  The Board observes that the Veteran listed a physician who performed his cataract surgery on this form; however, the Veteran did not include the physician's complete address.  The Board notes that these records are not associated with the claims file.  The Board finds that the record is unclear as to whether these records are available.  The Board is of the opinion that further efforts should be undertaken to obtain these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board stresses that the Veteran has an obligation to cooperate fully with VA's efforts to obtain private medical records.  38 C.F.R. § 3.159.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board further notes that the claims file does not contain the Veteran's DD Form 214s (or equivalent documentation corresponding to his discharge from active duty) pertaining to his reported active duty service periods from July 1968 to May 1976 and from May 1983 to February 1989.  In light of the need to return the case for additional development, the AMC/RO should obtain the Veteran's DD Form 214s or equivalent documentation.

Lastly, the Board notes that the Veteran was afforded a VA fee basis examination in August 2005.  The examiner diagnosed the Veteran with prostate cancer, diabetes mellitus type II, hypertension, and erectile dysfunction.  In addition, the physician examined the Veteran's eyes.  However, the Board notes that the examiner did not offer nexus opinions with regard to the Veteran's claimed disabilities.  As such, it is arguable that the examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  In view of the need to return the case for other reasons outlined above, it is appropriate to direct a new examination to remedy any arguable inadequacy in the August 2005 examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to obtain the Veteran's DD Form 214s (or equivalent documentation corresponding to his discharge from active duty) pertaining to his active duty service during the periods from July 1968 to May 1976 and from May 1983 to February 1989.

2.  The AMC/RO should take appropriate action to obtain all of the Veteran's service personnel records that are not already incorporated into the claims file, to specifically include service personnel records from 1968 through 1970.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The AMC/RO should take appropriate action to obtain and associate with the claims file any private medical records identified by the Veteran, specifically including records pertaining the Veteran's cataract surgery, which is listed on the May 2005 VA Form 21-4142.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  Then, after obtaining the above evidence (to the extent possible), the Veteran should be scheduled for an appropriate VA examination or examinations to ascertain the nature and etiology of his claimed disabilities.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file, the examiner(s) should offer the following opinions:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed diabetes mellitus was manifested during or is causally related to his active duty service or any incident therein?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed prostate cancer (including residuals) was manifested during or is causally related to his active duty service or any incident therein?

c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed bilateral cataracts were manifested during or are causally related to his active duty service or any incident therein?

d)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed hypertension was manifested during or is causally related to his active duty service or any incident therein?

e)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed erectile dysfunction was manifested during or is causally related to his active duty service or any incident therein?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

5.  In the interest of avoiding further remand, the AMC/RO should review the medical opinions obtained and ensure that adequate rationales have been offered.

6.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


